Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 16, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159865-7(200)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SEBASTIAN KUHLGERT, Conservator of                                                                   Richard H. Bernstein
  ELISABETH OSTENDORF,                                                                                 Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159865, 159866
  v                                                                 COA: 332442, 338363
                                                                    Ct of Claims: 15-000047-MZ
  MICHIGAN STATE UNIVERSITY, and
  BOARD OF TRUSTEES OF MICHIGAN
  STATE UNIVERSITY,
            Defendants,
  and
  UNITED EDUCATORS,
             Intervening Defendant-Appellant.
  ________________________________________
  ELISABETH OSTENDORF,
           Plaintiff-Appellee,
  and
  UNITED EDUCATORS,
           Intervening Plaintiff-Appellant,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Intervening Plaintiff,
                                                                    SC: 159867
  v                                                                 COA: 344533
                                                                    MCAC: 17-000013
  MICHIGAN STATE UNIVERSITY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of the Inland Press Company to file a brief
  amicus curiae is GRANTED. The amicus brief submitted on July 15, 2019, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 16, 2019

                                                                               Clerk